          Case 2:20-cv-00078-APG-BNW Document 29 Filed 08/31/20 Page 1 of 1



 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 ALLSTATE PROPERTY AND CASUALTY                       Case No.: 2:20-cv-00078-APG-BNW
   INSURANCE COMPANY,
 4                                                                      Order
         Plaintiff
 5
   v.
 6
   JEFF TORTORA, et al.,
 7
         Defendants
 8

 9         In light of plaintiff Allstate Property and Casualty Insurance Company’s response (ECF

10 No. 28) to the notice of intent to dismiss under Federal Rule of Civil Procedure 4(m) (ECF No.

11 25),

12         I ORDER that defendant Counts Kustoms, LLC has waived any challenge to service of

13 process and therefore Counts Kustoms, LLC will not be dismissed for failure to timely serve.

14         DATED this 31st day of August, 2020.

15

16
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
